DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   Priority under 35 U.S.C. 119
2.           Acknowledgment is made of a claim for foreign priority under 35U.S.C. 119(a)-(d) or (f), and a certified copy of the priority document has been received.

                                              Information Disclosure Statement
3.           All documents cited in the Information Disclosure Statements filed on 07/02/2020 and 10/31/2020 are considered by examiner.

                                                                   Drawings
4.           All drawings filed on 07/02/2020 are approved by examiner.


Election/Restrictions
5.	Applicant's election with traverse of invention I, including claims 1-14; and invention II, including claim 15, in the reply filed on 07/27/21 is acknowledged.  The traversal is on the ground(s) that independent claim 1 recites limitations comparable to each of the method steps of claim 15.  This is not found persuasive because as discussed in the Restriction Requirement mailed out 05/08/2021, on page 2, the apparatus of invention I can be used to practice another and materially different process, such as a process which does not comprise the steps as recited in invention II; therefore inventions I and II have .
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 2, 5, 7, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawrence et al. (EP2618437, hereinafter “’437”).

Regarding claims 1 and 11, ‘437 shows a system, comprising: an electric power system (para. [0002]), at least one mounting device (para. [0010], Figs. 2-4) for fixation of power cables, comprising: a body shaped for contact with at least a part of a circumference formed by a configuration of three separately electrically isolated one-phase power cables (paras. [0002], [0070]) and at least one electrically isolated one-phase common mode return cable wherein the cables are positioned so that electrically conductive portions of the respective cables form a symmetrical cross sectional pattern (paras. [0003], [0066], [0068), and wherein the mounting device is arranged for fixation of the symmetrical cross sectional 

Regarding claim 2, ‘437 shows comprising a cleat part shaped for contact with said at least a part of the circumference and for fixation to the associated structure (Figs. 4, 6).

Regarding claim 5, ‘437 shows wherein the cleat part is shaped for contact with at least part of circumferences of one of the three power cables and two common mode return cables (Figs. 4, 6).

Regarding claim 7, ‘437 shows wherein the cleat part comprises an upper cleat part and a lower cleat part, and wherein at least the lower cleat part or the upper cleat part is arranged for fixing to the associated structure (paras. [0059], [0073]-[0077], Figs. 2, 3).

Regarding claim 10, ‘437 shows where the upper cleat part and the lower cleat part are shaped to engage with each other (paras. [0059], [0073]-[0077], Figs. 2, 3).

9.	Claims 1, 2 and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teshima et al. (U.S. Pub. No. 2015/0232197, hereinafter “Teshima”).

Regarding claims 1 and 11, Teshima shows a system, comprising: an electric power system (para. [0004]), at least one mounting device (paras. [0110]-[0112]) for fixation of power cables, comprising: a body shaped for contact with at least a part of a circumference formed by a configuration of three separately electrically isolated one-phase power cables (paras. [0107], Figs, 4A-4C) and at least one electrically isolated one-phase common mode return cable wherein the cables are positioned so that electrically conductive portions of the respective cables form a symmetrical cross sectional pattern 

Regarding claim 2, Teshima shows comprising a cleat part shaped for contact with said at least a part of the circumference and for fixation to the associated structure (para. [0127], Figs. 4, 5).

Regarding claim 5, Teshima shows wherein the cleat part is shaped for contact with at least part of circumferences of one of the three power cables and two common mode return cable (para. [0127], Figs. 4, 5).

Regarding claim 6, Teshima shows wherein the cleat part is shaped for contact with at least part of circumferences of all of the three power cables and two common mode return cables (paras. [0127], [0142]-[0145], Figs. 4, 5).

Regarding claim 7, Teshima shows wherein the upper cleat part is shaped for contact with at least part of circumferences of a first of the three power cables and first and second common mode return cables (para. [0127], Figs. 4, 5).

Regarding claim 8, Teshima shows wherein the upper cleat part is shaped for contact with at least part of circumferences of a first of the three power cables and first and second common mode return cables ((paras. [0127], [0142]-[0145], Figs. 4, 5).

claim 9, Teshima shows wherein the lower cleat part is arranged for contact with at least part of circumferences of a second of the three power cables and a third common mode return cable (paras. [0127], [0142]-[0145], Figs. 4, 5).

Regarding claim 10, Teshima shows where the upper cleat part and the lower cleat part are shaped to engage with each other (para. [0127], Figs. 4, 5).

9.	Claims 1-5, 7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helmut et al. (EP2927487, hereinafter “’487”).

Regarding claims 1 and 11, ‘487 shows a system, comprising: an electric power system (para. [0006]), at least one mounting device (paras. [0004]-[0005], Figs. 2-7) for fixation of power cables, comprising: a body shaped for contact with at least a part of a circumference formed by a configuration of three separately electrically isolated one-phase power cables (para. [0006], Figs. 2, 7) and at least one electrically isolated one-phase common mode return cable wherein the cables are positioned so that electrically conductive portions of the respective cables form a symmetrical cross sectional pattern (paras. [0007]-[0008], Figs. 3, 4), and wherein the mounting device is arranged for fixation of the symmetrical cross sectional pattern of all of said three power cables and the at least one common mode return cable to an associated structure (paras. [0002], [0022], Figs. 1, 3, 4; it is noted that no return current cable is clearly shown in ‘487, however, opening 37 is considered being suitable for such).

Regarding claim 2, ‘487 shows comprising a cleat part shaped for contact with said at least a part of the circumference and for fixation to the associated structure (paras. [0025], [0028], Figs. 2, 5, 6).

claim 3, ‘487 shows comprising a spacer part comprising a central portion serving to at least partly encircle one single common mode return cable, and further comprising three arms connected to said central portion, wherein the three arms serve to provide a fixed distance to the three power cables, when mounted fixed to the associated structure by means of the cleat part (paras. [0025]-[0026], Figs. 2, 3).

Regarding claim 4, ‘487 shows wherein the central portion of the spacer part encircles at least 50% of the circumference of the common mode return cable (paras. [0025]-[0026], Figs. 2, 3).

Regarding claim 5, ‘437 shows wherein the cleat part is shaped for contact with at least part of circumferences of one of the three power cables and two common mode return cables (paras. [0025], [0028], Figs. 2, 5, 6).

Regarding claim 7, ‘487 shows wherein the cleat part comprises an upper cleat part and a lower cleat part, and wherein at least the lower cleat part or the upper cleat part is arranged for fixing to the associated structure (Figs. 2, 5, 7).

Regarding claim 10, ‘487 shows where the upper cleat part and the lower cleat part are shaped to engage with each other (Figs. 2, 5, 7).

Allowable Subject Matter
10.	Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.	None of prior art of record taken alone or in combination shows an electric three-phase motor or generator, an electric three-phase PWM converter, a structure mechanically connecting the electric three-phase motor or generator with the three-phase PWM converter, a set of cables comprising three separately electric isolated one-phase power cables, and at least one electrically isolated one-phase common mode return cable, wherein the set of cables are electrically connected at one end to the electric three-phase motor or generator and electrically connected at the opposite end to the electric three-phase PWM converter, and at least one mounting device according to claim 1 fixing the three separately electric isolated one-phase power cables and the at least one electrically isolated one-phase common mode return cable in a symmetrical cross sectional pattern to a part of said structure as recited in claims 12-14.

				Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838